Citation Nr: 0407736	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1960 to 
February 1963.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an April 2001 rating decision 
of the Department of Veterans Affairs (VA), Boston, 
Massachusetts regional office (RO). 

The veteran presented testimony to the Board at a hearing 
held in Boston, Massachusetts in February 2002.  The case was 
then remanded by the Board to the RO for further adjudication 
in July 2003.  Subsequently, a July 2003 rating action 
continued the previous denials.


REMAND

As an initial matter, it is noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims folder reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims.  There is no 
VCAA letter in the claims folder.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the veteran with regards to his 
aforementioned claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied 
with regard to 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003), and other applicable 
legal precedent.  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The veteran 
should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Following the above, the RO should 
re-adjudicate the veteran's claims for 
entitlement to a disability evaluation 
in excess of 10 percent for tinnitus 
and entitlement to a compensable 
evaluation for hearing loss of the left 
ear.  If the veteran's claims remain 
denied, a supplemental statement of the 
case should be issued and the veteran 
provided with an appropriate 
opportunity to respond.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.





	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




